DETAILED ACTION
This Office Action is in response to the remarks entered on 3/15/2021. Claims 2-19 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10/354,186 and 10/783,435 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 2, 8 and 14 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claims 2, 8 and 14:
“ the plurality of directed edges comprises one or more cross-component directed edges in the computational graph, each cross-component directed edge in the one or more cross-component directed edges being a directed edge that connects a respective first node to a respective second node that is assigned to a different device component than a component to which the respective first node is assigned, the one or more   cross-component directed edges comprising a first   cross-component directed edge that connects a first particular node in the first subgraph assigned to the first component with a second particular node in a second subgraph of the plurality of subgraphs assigned to a second, different component from the plurality of components in the system, and 
for each cross-component directed edge in the one or more cross-component directed edges, the computational graph includes a) a send node between the respective first node and the respective second node in the computational graph, and b) a receive node between the send node and the respective second node in the computational graph, wherein the second subgraph assigned to the second, different component was modified to comprise a first send node on the first   cross-component directed edge between the first particular node and the second particular node, the first subgraph for the first component was modified to comprise a first receive node on the first   cross-component directed edge between the first particular node and the first receive node, and the first receive node represents operations of receiving, from the first send node, data output by the second particular node assigned to the second, different component, and 
receiving, using the operations represented by the first receive node and from the second, different component that used the operations represented by the first send node, data output by the second particular node assigned to the second, different component”.
The closest prior art of record, Orofino (US Pub. No. 2014/0282180), discloses the creation of a computational graph that includes primary computational nodes and reference computational nodes. The computational graph may represent a system (e.g., an electronic circuit, a digital circuit, etc.), and the primary node and the reference node(s) may represent the same element of the system (e.g., a filter, a transfer function, a random number generator, etc.). For example, the primary node and the reference node(s) may represent a computation performed by the system (e.g., filtering of an input to generate an output, applying a function to an input to generate an output, generating a random number output based on receiving an input signal, etc.
However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations as specified in independent claims 2, 8 and 14 in combination with all the other limitations recited therein.
When taken in context the claims as a whole were not uncovered in the prior art i.e., dependent claims 3-7, 9-13, 15-19 are allowed as they depend upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126